DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.
Applicant argues on page 10 of the remarks that Bowman in view of Aranovich does not, “teach or reasonably suggest an electrically conducting shield arranged inside the insulation element and connected to a constant electric potential as recited in claims 12.”
The Examiner respectfully disagrees, because the independent claim 12 does not recite, “an electrically conducting shield arranged inside the insulation element and connected to a constant electric potential” as indicated by the Applicant. Claim 12 recites, “a shield arranged inside the insulation element and connected to a constant electric potential” which is taught by the prior art of Bowman in view of Aranovich.
Claim Objections
Claim 13 objected to because of the following informalities:  
Claim 13, “including an electrically conducting arranged inside” should be changed to “including an electrically conducting shield arranged inside”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 2003/0111928), in view of Aranovich (US 2016/0061187).
Regarding claim 12, Bowman discloses a slip ring unit, comprising:
a slip ring (52 of Figures);
a slip ring bridge (10 of Figures) including at least two segments (22 of Figures) configured to provide electrical power (Para. 0027) and an insulation element (50 of Figures) configured to insulate the segments to maintain the segments in spaced-apart relationship, said insulation element including a shield arranged inside the insulation element (Para. 0027;  nonconductive material) and connected to a constant electric potential (see Figure 3; unlabeled connected to barrier 50); and
a slip ring brush (Para. 0026) held by the slip ring bridge for transmitting the electrical power to the slip ring.
Bowman does not explicitly disclose in particular in the form of a three-phase AC voltage.
Aranovich discloses in particular in the form of a three-phase AC voltage (Para. 0193).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to provide electrical power in the form of a three-phase AC voltage in the system of Bowman, as taught by Aranovich, to provide greater power density than a one-phase circuit at the same amperage, keeping wiring size and costs lower. In addition, three-phase power makes it easier to balance loads, minimizing harmonic currents and the need for large neutral wires.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).








The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a slip ring bridge, in particular for use in a wind power installation as recited by independent claim 1, comprising:
at least two segments configured to provide electrical power; and 
an insulation element configured to insulate the segments to maintain the segments in spaced-apart relationship, said insulation element including an electrically conducting shield arranged inside the insulation element and connected to a constant electric potential.

With respect to claim 13 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an electrical machine, in particular a generator for a wind power installation as recited by independent claim 13, comprising:
a slip ring bridge, said slip ring bridge comprising 
at least two segments configured to provide electrical power, and 
an insulation element configured to insulate the segments to maintain the segments in spaced-apart relationship, said insulation element including an electrically conducting shield arranged inside the insulation element and connected to a constant electric potential.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Binder (CA 2982666) discloses a slip ring with insulation elements.
Conclusion











THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832